Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 6, 2018

                                       No. 04-18-00762-CV

                                    Anthony Chijioke NGWU,
                                           Appellant

                                                 v.

                                       Vera Amuche TONI,
                                            Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-19833
                           Honorable Martha Tanner, Judge Presiding


                                          ORDER
        The court reporter’s record is due December 19, 2018. See TEX. R. APP. P. 35.1(a)
(stating appellate record must be filed within 120 days after judgment is signed in cases where
motion for new trial is timely filed). On November 2, 2018, the court reporter responsible for
preparing the reporter’s record filed a notification of late record stating appellant has not paid or
made arrangements to pay the reporter’s fee to prepare the record and appellant is not entitled to
the record without paying the fee. The reporter also notes that appellant has not requested the
record.

        A copy of the clerk’s record reflects that appellant filed a “Statement of Inability to
Afford Payment of Court Costs of an Appeal Bond” in the trial court. There is nothing in the
record indicating appellant’s Statement of Inability was contested, and “an uncontested affidavit
of inability to pay is conclusive as a matter of law.” See Campbell v. Wilder, 487 S.W.3d 146,
151 (Tex. 2016). Accordingly, appellant’s Statement of Inability establishes that appellant is
entitled to the record without paying the fee.

       Rule 34.6 of the Texas Rules of Appellate Procedure provides:

               At or before the time for perfecting the appeal, the appellant “must
               request in writing that the official court reporter prepare the
               reporter’s record. The request must designate the exhibits to be
               included. A request to the court reporter … must also designate
               the portions of the proceedings to be included.
        See TEX. R. APP. P. 34.6(b). Accordingly, we ORDER appellant to file written proof to
this court on or before December 17, 2018, that he has filed a designation of record with Judy
Busbee-Mata, the official court reporter. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty days from the date of this order, and the court will only
consider those issues or points raised in appellant’s brief that do not require a reporter’s record
for a decision. See id. R. 37.3(c).



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court